           Case 1:20-cr-00212-DAD-BAM Document 16 Filed 11/10/20 Page 1 of 1

 1 McGREGOR W. SCOTT
   United States Attorney
 2 ANGELA L. SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 5:20-mj-00041 JLT
11
                                   Plaintiff,
12                                                     [PROPOSED] ORDER UNSEALING COMPLAINT,
                           v.                          ARREST WARRANTS AND REDACTED
13                                                     AFFIDAVIT
     MIGUEL ZUNIGA ARTEAGA,
14   ARMANDO MARTINEZ,
     JOSE EDEN LANDEROS,
15   RENE ZEPEDA FELIX,
     ISRAEL MUNGUIA-MUNOZ,
16   TERRY WHITED,
     MIGUEL ANGEL SANCHEZ-MEZA,
17   JUAN VIZUETT-RESENDIZ, and
     VINCENTE SALVADOR ARENAS-GARCIA,
18
                                 Defendants.
19

20
            Upon application of the United States of America and good cause having been shown,
21
            IT IS HEREBY ORDERED that the complaint, arrest warrants, and redacted affidavit in the
22
     above-captioned matters be, and are, hereby ordered unsealed.
23

24 IT IS SO ORDERED.

25
        Dated:    November 10, 2020                         /s/ Jennifer L. Thurston
26                                                   UNITED STATES MAGISTRATE JUDGE

27

28


      ORDER UNSEALING COMPLAINTS
30
